Citation Nr: 1122203	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 12, 2010, for the award of service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from July 2001 to March 2002, from September 2005 to September 2007, and from February 2008 to September 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied service connection for a low back disability.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

During the pendency of the appeal, in July 2010, the RO granted service connection and assigned an initial 10 percent rating for low back disability characterized as lumbar strain, effective July 12, 2010.  The Veteran filed a NOD with the assigned effective date in August 2010.  The July 2010 supplemental SOC (SSOC) addressed the issue of an earlier effective date for the award of service connection for the lumbar strain; hence, this issue is properly before the Board.

In April 2011, the Veteran testified on the matter of his entitlement to an earlier effective date during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

As a final preliminary matter, the Board notes that the Veteran filed a claim for service connection for a pituitary gland tumor in February 2011.  It does not appear that the claim for service connection for a pituitary gland tumor has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran was discharged from his last period of active duty on September 2, 2008; he filed a claim for service connection for a low back disability with the St. Paul RO on January 15, 2009 (within one year of the date of discharge).

3.  Although the chronic low back disability (lumbar strain) for which service connection was ultimately awarded was not diagnosed until July 12, 2010, the Veteran's service medical records reflect evaluation and treatment for the low back and a diagnosis of chronic low back pain and lumbago during service, and the Veteran's assertions of continuing low back symptomatology during and since service appear to be credible and consistent with other persuasive evidence of record.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of September 3, 2008, for the award of service connection for lumbar strain are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  
II.  Analysis

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the award of service connection is the day following separation from service; otherwise it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

In adjudicating a claim for VA benefits, VA is responsible for determining whether  the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the facts of this case in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that September 3, 2008, is the correct effective date for the award of service connection for low back disability.

As the record reflects, the Veteran was discharged from service on September 2, 2008.  The Veteran's claim for service connection for a low back disability was received by the St. Paul RO on January 15, 2009, within one year after separation from service.  In a July 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for low back disability characterized as lumbar strain, effective July 12, 2010.  The assigned effective date is the date on which a chronic back disability was first medically diagnosed, and a nexus between that disability and service was provided.  

However, in support of his claim, the Veteran has consistently asserted that his low back disability began in service and that he has continued to experience low back symptomatology since 2002.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Board finds that the Veteran's assertions of continuity of symptoms, during and since service, are credible and consistent with the other probative medical evidence of record.

The Veteran's service treatment records reflect treatment for low back pain in March 2002, January 2006, and July 2007.  The July 2007 treatment record includes a notation that the Veteran's low back problems were chronic and that he suffered low back pain for the past 6 years.  The impression was chronic lumbago.  Moreover, after the Veteran's discharge from service, he This evidence tends to support the Veteran's assertions of continuing back pain during, and since service. 

The Board also points out that the record includes a persuasive medical opinion that addresses-albeit, indirectly-the question of whether the Veteran has had a chronic low back disability since service.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (the credibility and weight to be attached to medical opinions are within the province of the Board).  On VA examination in July 2010, the Veteran reported symptoms of low back pain since basic training in 2002.  The examiner noted the Veteran's in-service injury history and treatment for back pain, including the diagnosis of chronic back pain and lumbago.  She noted the that Veteran's back pain was chronic and progressively worse since 2002.  The impression was lumbar strain, at least as likely as not related to service.

The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  In particular, the examiner considered the Veteran's service treatment records, including his history of back symptomatology throughout service.  The examiner conducted a thorough examination of the Veteran and noted findings specific to the Veteran's back, including limited range of motion, pain, and spasm.  This probative opinion-which provided a basis for the award of service connection for low back disability characterized as lumbar strain-also tends to support a finding that the back disability for which service connection was granted existed during, or at least, since, service.  

The Board notes that, although the Veteran underwent an earlier VA examination in March 2009-at which time no chronic low back disability was diagnosed-the report of examination clearly reflects the examiner comment that she was unsure what type of examination the Veteran required and assumed it was a general medical examination.  She also noted that all paperwork pertaining to the Veteran had been misplaced and the Veteran's claims file and service treatment records were not available for review.  At the time of the examination, the Veteran reported chronic back pain, although the examiner remarked that there was no pain associated with the range of motion.  The examiner also stated that she would not anticipate a loss of range of motion with pain, weakness, excess fatigability, incoordination, or repetition, however, it does not appear that she conducted any tests to verify this opinion.  The examiner concluded that there was no pathologic diagnosis of the lumbosacral spine.  She also stated that lacking medical records, she was unable to provide an opinion regarding a relationship between the Veteran's lumbosacral spine condition and service.  

However, considering the comments reflected in March 2009 examination report, the Board accords it little probative weight on the matter of when a chronic low back disability was first manifested. 

By contrast, the Board finds that, collectively, the competent, probative evidence, including-the Veteran's assertions, the service treatment records, and the July 2010 VA examination report-demonstrates to a reasonable likelihood that the Veteran suffers a low back disability that has been present since service.  The Board points out that, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, as noted, the pertinent legal authority specifically provides that the effective date for a grant of service connection for a claim filed within one year of separation from service is the day following the date of separation from service.  See 38 C.F.R. § 3.400(b)(2).

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor on the question of when entitlement to the benefit awarded arose, the Board finds that the criteria for an effective date of September 3, 2008 for the award of service connection for a lumbar strain  are met. 


ORDER

An effective date of September 3, 2008, for the award of service connection for lumbar strain is granted, subject to the legal authority governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


